UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                      No. 96-4655
ALEJANDRO AVILES-GONZALEZ, a/k/a
Reyes Aviles, a/k/a Alex Aviles,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of North Carolina, at Charlotte.
Richard L. Voorhees, District Judge.
(CR-96-27-V)

Submitted: May 12, 1998

Decided: June 4, 1998

Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.

_________________________________________________________________

Dismissed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Randolph Marshall Lee, Charlotte, North Carolina, for Appellant.
Brian Lee Whisler, OFFICE OF THE UNITED STATES ATTOR-
NEY, Charlotte, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Alejandro Aviles-Gonzales appeals from his sentence for unlawful
entry into the United States after deportation, in violation of 8
U.S.C.A. § 1326 (West Supp. 1998). Aviles-Gonzales's attorney filed
a brief in accordance with Anders v. California , 386 U.S. 738 (1967),
addressing the failure of the district court to depart downward from
the applicable Guidelines range. Aviles-Gonzales was informed of his
right to file a supplemental brief, but he has not done so. The Govern-
ment has filed a motion to dismiss.

After recognizing its authority to do so, the district court declined
to depart downward on the basis of Aviles-Gonzales's familial motive
for re-entering the United States illegally. The court's decision is not
reviewable on appeal. See United States v. Bayerle, 898 F.2d 28, 31
(4th Cir. 1990).

Aviles-Gonzales, however, urges that the Supreme Court's deci-
sion in Koon v. United States, 518 U.S. 81 (1996), requires that we
apply an "abuse of discretion" standard to a judge's decision not to
depart from a prescribed Guidelines range. The Koon case, however,
concerned the appropriate standard for reviewing a judge's decision
to depart. Id. (the Court "granted certiorari to determine the standard
of review governing appeals from a district court's decision to depart
from the sentencing ranges in the Guidelines"). Because Koon did not
involve a judge's decision not to depart, it does not affect the law of
this Circuit barring appeal where a district court decides not to depart.

In accordance with Anders, we have examined the entire record in
this case and find no reversible error. Because the only issue raised
by counsel is unappealable, we grant the Government's motion to dis-
miss. The court requires that counsel inform his client, in writing, of
his right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel's motion must state that a copy thereof was served on the client.
We dispense with oral argument because the facts and legal conten-

                     2
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

DISMISSED

                    3